      Case 2:20-cv-02168-JWL-JPO Document 72 Filed 05/06/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



IN RE SYNGENTA AG MIR 162 CORN                          Master File No. 2:14-MD-02591-JWL-JPO
LITIGATION
                                                        MDL No. 2591
THIS DOCUMENT RELATES TO:
       Heartland Corn Products v. Syngenta
       Seeds, LLC, et al.,
       No. 2:20-cv-02168-JWL-JPO


        SYNGENTA’S SUBMISSION ON AWARD OF FEES AGAINST PLAINTIFF
           RELATED TO MOTIONS TO COMPEL DISCOVERY RESPONSES


       On April 19, 2021, the Court awarded Syngenta its “reasonable expenses, including

attorneys’ fees, incurred in bringing” two successful motions to compel documents that Heartland

failed to produce. ECF No. 62 at 3.

       In accordance with the Court’s instructions, Syngenta sought “to confer and reach

agreement” with Heartland “on the amount of expenses to be paid.” Id. The parties met and

conferred about a potential resolution of this issue on April 23, 2021, at which time Heartland’s

counsel stated that she would respond with their position after discussing the matter with her

partner at her firm. Heartland’s counsel did not communicate with Syngenta’s counsel over the

next several days. In an effort to work cooperatively to resolve this issue without the Court’s

intervention (including by obtaining an extension of time for further discussions), Syngenta’s

counsel followed up by email on April 27, left voicemails on April 30 and May 3, and sent another

email on May 3. Syngenta also sought—and the Court granted—an extension of time to file its

accounting from April 26 to May 6, 2021, to give the parties additional time to try to resolve this
       Case 2:20-cv-02168-JWL-JPO Document 72 Filed 05/06/21 Page 2 of 3




issue without the Court’s involvement. See ECF Nos. 65, 66. Heartland’s counsel has not

responded to any of Syngenta’s communications.

       The Court ordered that if the parties could not reach agreement, Syngenta should submit

an accounting of fees incurred in bringing both motions. Even though Syngenta is entitled to

recover those fees, Syngenta is willing to forgo the permitted fee award because, under the unique

circumstances of this case, Syngenta’s primary interest is in moving forward and obtaining the

discovery Heartland still has not provided—if this case is allowed to proceed despite Heartland’s

repeated misconduct. As the Court has recognized, however, the record amply supports dismissal

given Heartland’s discovery failures and complete disregard of Court orders, as further illustrated

by the third motion to compel that Syngenta has pending (ECF No. 67)—to which Heartland failed

to respond—and now Heartland’s failure to honor this Court’s Order that the parties confer on the

fee sanction. See ECF No. 62 at 2 (warning Heartland “that failure to comply” with Court’s Order

and produce documents by April 26 “will likely result in the undersigned U.S. Magistrate Judge

recommending that the presiding judge dismiss the case”); ECF No. 70 (emphasizing Heartland’s

“disturbing pattern of shirking discovery obligations in the case it chose to file”).




                                                   2
       Case 2:20-cv-02168-JWL-JPO Document 72 Filed 05/06/21 Page 3 of 3




Dated: May 6, 2021                     Respectfully submitted,

                                       /s/ Thomas P. Schult
                                       Thomas P. Schult (tschult@berkowitzoliver.com)
                                       Jennifer B. Wieland (jwieland@berkowitzoliver.com)
                                       Carson M. Hinderks (chinderks@berkowitzoliver.com)
                                       BERKOWITZ OLIVER LLP
                                       2600 Grand Boulevard, Suite 1200
                                       Kansas City, Missouri 64108
                                       Telephone: (816) 561-7007
                                       Facsimile: (816) 561-1888

                                       Liaison Counsel for Syngenta Defendants

                                       Leslie M. Smith, P.C. (leslie.smith@kirkland.com)
                                       KIRKLAND & ELLIS LLP
                                       300 North LaSalle
                                       Chicago, Illinois 60654
                                       Telephone: (312) 862-2000
                                       Facsimile: (312) 862-2200

                                       Michael D. Jones, P.C. (mjones@kirkland.com)
                                       Edwin John U, P.C. (edwin.u@kirkland.com)
                                       Ragan Naresh, P.C. (ragan.naresh@kirkland.com)
                                       Patrick Haney (patrick.haney@kirkland.com)
                                       KIRKLAND & ELLIS LLP
                                       1301 Pennsylvania Avenue, N.W.
                                       Washington, D.C. 20004
                                       Telephone: (202) 389-5000
                                       Facsimile: (202) 389-5200

                                       Lead Counsel for Syngenta Defendants


                                  CERTIFICATE OF SERVICE

       I certify that on May 6, 2021, I electronically filed the Certificate of Service with the Clerk of

this Court by using the CM/ECF system, which will accomplish service through the Notice of

Electronic Filing for parties and attorneys who are Filing Users.



                                               /s/ Thomas P. Schult
                                               Thomas P. Schult


                                                   3
